Exhibit 10.35

EXECUTION COPY

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated February 29, 2008, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of CITIZENS BANK
OF PENNSYLVANIA (“Citizens”), as collateral agent (the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Collect Acquisition Corp., a Pennsylvania corporation (“Collect”), NCO
Financial Systems, Inc., a Pennsylvania corporation (together with Collect, the
“Borrower”), Collect Holdings, Inc., a Delaware corporation (the “Parent”) and
the Subsidiary Guarantors party thereto have entered into a Credit Agreement
dated as of November 15, 2006 (as amended by that certain First Amendment dated
February 8, 2008 and as it may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with Citizens, as Administrative Agent and Collateral Agent, and the Lender
Parties party thereto. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement.

WHEREAS, as a condition precedent to the making of Advances and the issuance of
Letters of Credit by the Lender Parties under the Credit Agreement and the entry
into Secured Hedge Agreements by the Hedge Banks from time to time, each Grantor
has executed and delivered that certain Security Agreement dated November 15,
2006 made by the Grantors to the Collateral Agent (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):

the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in

 

1



--------------------------------------------------------------------------------

which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications, or any trademark
registrations issuing therefrom, under applicable federal law), together with
the goodwill symbolized thereby (the “Trademarks”);

all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

any and all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral of or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents and the Secured Hedge Agreements, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this IP Security Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and that
would be owed by such Grantor to any Secured Party under the Loan Documents or
the Secured Hedge Agreements but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the

 

2



--------------------------------------------------------------------------------

rights and remedies of, the Collateral Agent with respect to the Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

Asset Recovery & Management Corp.

Coast to Coast Consulting, LLC

Greystone Business Group, LLC

Gulf State Credit, L.L.C.

Jennifer Loomis & Associates, Inc.

North Shore Agency, Inc.

Old OSI LLC

OSI Collection Services, Inc.

OSI Education Services, Inc.

OSI Outsourcing Services International, Inc.

OSI Outsourcing Services, Inc.

OSI Portfolio Services, Inc.

OSI Recovery Solutions, Inc.

OSI SPE LLC

OSI Support Services, Inc.

Outsourcing Solutions, Inc.

Pacific Software Consulting, LLC

PAE Leasing, LLC

Payco American International Corp.

Perimeter Credit, L.L.C.

Professional Recoveries Inc.

Qualink, Inc.

Transworld Systems Inc.

Union Settlement Administrator, Inc.

Union Settlement Administrator Holdco, Inc.

University Accounting Service, LLC

 

By:  

/s/ Joshua Gindin

  Joshua Gindin, Secretary of each of the   above entities  

Address for notices:

 

507 Prudential Road

Horsham, PA 10944

Attn: John Schwab

Security Agreement



--------------------------------------------------------------------------------

Credit Receivables Corporation I

Systems & Services Technologies, Inc. Tempest Recovery Services, Inc. By:  

/s/ Joshua Gindin

  Joshua Gindin, Secretary of each of the   above entities

Address for notices:

 

507 Prudential Road

Horsham, PA 10944

Attn: John R. Schwab

 

AC Financial Services, Inc.

ALW Financial, Inc.

FCA Funding, Inc.

NCO Funding, Inc.

NCO Group International, Inc.

NCO Holdings, Inc.

NCO Portfolio Management, Inc.

NCOCRM Funding, Inc.

NCOP Financing, Inc.

By  

/s/ Gail Susan Ball

Title:   Gail Ball, Treasurer of each of the above entities

Address for notices:

 

507 Prudential Road

Horsham, PA 10944

Attn: John R. Schwab



--------------------------------------------------------------------------------

AssetCare, Inc.

Compass International Services Corporation

Compass Teleservices, Inc.

JDR Holdings, Inc.

NCO ACI Holdings, Inc.

NCO Customer Management, Inc.

NCO Financial Systems, Inc.

NCO Teleservices, Inc.

NCO Group, Inc.

NCOP Capital Resource, LLC

RMH Teleservices Asia Pacific, Inc.

By  

/s/ Joshua Gindin

Title:   Joshua Gindin, Secretary of each of the above entities

Address for notices:

 

507 Prudential Road

Horsham, PA 10944

Attn: John R. Schwab

 

NCOP I, Inc.

NCOP II, Inc.

NCOP III, Inc.

NCOP IV, Inc.

NCOP V, Inc.

NCOP VI, Inc.

NCOP VII, Inc.

NCOP VIII, LLC

NCOP IX, LLC

NCOP X, LLC

NCOP Nevada Holdings, Inc.

NCOP Services, Inc.

NCOP/Marlin, Inc.

 

By  

/s/ Richard J. Palmer

  Richard J. Palmer, Treasurer of each of the   above entities



--------------------------------------------------------------------------------

The following schedules are omitted. NCO Group, Inc. agrees to furnish
supplementally a copy of such schedules to the Securities and Exchange
Commission upon request.

Schedules

Intellectual Property

Copyrights

Trademarks